Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicants arguments with regards to the drawings and 112 rejections have overcome the rejections except for the rejections reiterated below.
Applicant’s arguments with respect to claim(s) 1-2 and 4-15 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended claims have been addressed in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a first rubber located at one end facing the protrusion and the knob of the first wing”. It is unclear what a first rubber comprises and what one end relates to.
Claim 10 recites “a second rubber located at a position at which the knob of the first wing faces the knob of the second wing”. It is unclear what a second rubber comprises and what this location comprises.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 7, 9, 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20160001638 to Rottmann (Rottmann) in view of JP2016153295 to Imaizumi et al. (Imaizumi).
Regarding claims 1 and 13, Rottmann teaches a garnish including a discharge port of an air vent hole (1, Figures 1 and 2); a first wing located at an outer side of the air vent hole in one direction and configured to be pivoted based on one end close to the outer side of the air vent hole (5, Figures 2-4 with rotation shown in Figure 3); and a deco part configured to surround at least a portion of an opening 
Rottmann is silent on a knob configured to control a direction of a wind discharged from the air vent hole.
Imaizumi teaches a knob configured to control a direction of a wind discharged from the air vent hole (10). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Rottmann with the teachings of Imaizumi to provide a knob configured to control a direction of a wind discharged from the air vent hole. Doing so would allow the vents to be adjusted to a desired angle to provide comfort to a passenger.
Regarding claim 2, Rottmann teaches a spacer which is located at each of both ends of the first wing and into which a pivoting shaft of the first wing is inserted (shaft 15 is inserted into the wing as shown in Figure 2).
Regarding claim 4, Rottmann is silent on a recessed part which is located inside of the knob, the recessed part being configured to surround the deco part.
Imaizumi teaches a recessed part which is located inside of the knob, the recessed part being configured to surround the deco part (interior of 10 has a recess that would allow a deco part inside of the knob. The recessed part has a features that is configured to surround the deco part which fulfils the functional limitation). It would have been obvious to one of ordinary skill in the art to have modified the 
Regarding claim 6, Rottmann is silent on wherein the knob includes: a first wing knob of the first wing located to surround the deco part and configured to be capable of adjusting a vertical wind direction by operating the first wing; and a second wing knob of the second wing located configured to face a rear surface of the knob of the first wing and to be capable of adjusting a lateral wind direction by operating the second wing located inside the air vent hole.
Imaizumi teaches wherein the knob includes: a first wing knob of the first wing located to surround the deco part and configured to be capable of adjusting a vertical wind direction by operating the first wing; and a second wing knob of the second wing located configured to face a rear surface of the knob of the first wing and to be capable of adjusting a lateral wind direction by operating the second wing located inside the air vent hole (16 and 12). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Rottmann with the teachings of Imaizumi to provide wherein the knob includes: a first wing knob of the first wing located to surround the deco part and configured to be capable of adjusting a vertical wind direction by operating the first wing; and a second wing knob of the second wing located configured to face a rear surface of the knob of the first wing and to be capable of adjusting a lateral wind direction by operating the second wing located inside the air vent hole. Doing so would allow the vents to be adjusted to a desired angle to provide comfort to a passenger and allow the knob to be rotated easily.
Regarding claim 7, Rottmann is silent on wherein the first wing further includes a protrusion engaged with the first wing knob.

Regarding claim 11, Rottmann teaches wherein an outermost surface of the first wing is configured in a circular shape based on a pivoting shaft of the first wing (Figures 1, 2, and 4 show the circular shape).
 Regarding claim 15, Rottmann is silent on wherein the knob includes: a first knob of the first wing surround the deco part and configured to be capable of adjusting a vertical wind direction by operating the first wing; and a second wing knob configured to face a rear surface of the first knob of the first wing and to be capable of adjusting a lateral wind direction by operating the second wing located inside the air vent hole.
Imaizumi teaches wherein the knob includes: a first knob of the first wing surround the deco part and configured to be capable of adjusting a vertical wind direction by operating the first wing; and a second wing knob configured to face a rear surface of the first knob of the first wing and to be capable of adjusting a lateral wind direction by operating the second wing located inside the air vent hole (16 and 12). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Rottmann with the teachings of Imaizumi to provide wherein the knob includes: a first knob of the first wing surround the deco part and configured to be capable of adjusting a vertical wind direction by operating the first wing; and a second wing knob configured to face a rear surface of the first knob of the first wing and to be capable of adjusting a lateral wind direction by operating the second wing located inside the air vent hole. Doing so would allow the vents to be adjusted to a desired angle to provide comfort to a passenger and allow the knob to be rotated easily.

Claims 4, 5, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rottmann in view of Imaizumi and U.S. PGPUB 20190366807 to Matthias (Matthias).
Regarding claim 4, Rottmann is silent on a recessed part which is located inside of the knob, the recessed part being configured to surround the deco part.
Matthias teaches a recessed part which is located inside of the knob, the recessed part being configured to surround the deco part (14’’’, Figure 9-12. The recessed part has a features that is configured to surround the deco part which fulfils the functional limitation). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Rottmann with the teachings of Imaizumi to provide a recessed part which is located inside of the knob, the recessed part being configured to surround the deco part. Doing so would provide an aesthetically pleasing vent and wing. 
Imaizumi teaches a recessed part configured to surround the deco part inside the knob (interior of 10 has a recess that would allow a deco part inside of the knob). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Rottmann with the teachings of Imaizumi to provide a recessed part configured to surround the deco part inside the knob. Doing so would allow the vents to be adjusted to a desired angle to provide comfort to a passenger and allow the knob to be rotated easily.
Regarding claim 5, Rottmann is silent on wherein the recessed part further includes a curvature part located to be capable of being spaced a predetermined distance or more apart from the deco part, when the knob is moved vertically.
Imaizumi teaches wherein the recessed part further includes a curvature part located to be capable of being spaced a predetermined distance or more apart from the deco part, when the knob is moved vertically (interior curvature of 10 shown in at least Figure 15 and this interaction shown in at least Figures 16 and 17). It would have been obvious to one of ordinary skill in the art to have modified 
Regarding claims 9 and 14, the modified device of Rottmann teaches wherein separation lines located in the deco part are formed by a plurality of separated portions and are located between adjacent separated portions (Figure 3 shows a plurality of separated portions and separation lines as any line can be considered to be separating a separated portion. Alternatively this is considered printed matter, “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). The court affirmed the Board’s decision and found that there was no functional relationship present between the printed matter of the instructions and the kit by stating “the printed matter in no way depends on the kit, and the kit does not depend on the printed matter”).  
Regarding claim 12, Rottmann is silent on wherein, when the first wing is pivoted vertically, the deco part is located to face the circular outermost surface of the first wing.
Matthias teaches a deco part spanning the length of the wing (14’’’, Figure 9-12) which would result in this orientation. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Rottmann with the teachings of Imaizumi to provide when the first wing is pivoted vertically, the deco part is located to face the circular outermost surface of the first wing. Doing so would provide an aesthetically pleasing vent and wing. 

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rottmann in view of Imaizumi and U.S. PGPUB 20180099541 to Gareis et al. (Gareis).
Regarding claim 8, Rottmann is silent on a first rubber located at one end of the first wing facing the protrusion.
Gareis teaches a first rubber located at one end of the first wing facing the protrusion (Pargarph 0095 discloses rubbers to encircle slats and the housing any of which would qualify as a first rubber). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Rottmann with the teachings of Gareis to provide a first rubber located at one end of the first wing facing the protrusion. Doing so would ensure the device was sealed and elongate the lifespan of the device. 
Regarding claim 10, Rottmann is silent on a second rubber located at a position at which the knob of the first wing faces the knob of the second wing.
Gareis teaches a second rubber located at a position at which the knob of the first wing faces the knob of the second wing (Pargarph 0095 discloses rubbers to encircle slats and the housing any of which would qualify as a second rubber). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Rottmann with the teachings of Gareis to provide a second rubber located at a position at which the knob of the first wing faces the knob of the second wing. Doing so would ensure the device was sealed and elongate the lifespan of the device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR102046809 was considered however this is not considered prior art for this application. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        1/25/22